UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 9/30/09 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund s Expenses 6 Comparing Your Fund s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus S&P STARS Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus S&P STARS Fund, covering the six-month period from April 1, 2009, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices. These indicators continue to help fuel an impressive stock market bounce off of March lows. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of April 1, 2009, through September 30, 2009, as provided by Fred A. Kuehndorf, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2009, Dreyfus S&P STARS Fund s Class A shares produced a total return of 26.78%, Class B shares returned 26.22%, Class C shares returned 26.36% and Class I shares returned 27.00%. 1 In comparison, the fund s benchmark, the Standard & Poor s 500 Composite Stock Price Index ( S&P 500 Index ), produced a total return of 33.98% for the same period. In addition, the Russell 1000 Growth Index produced a total return of 32.58% for the same period. 2, 3 A sustained rally during the reporting period stood in stark contrast to previous steep declines, as economic and market conditions stabilized in the wake of a global financial crisis. The fund produced lower returns than its benchmark, primarily due to its focus on higher-quality companies at a time when more speculative stocks led the rebound. The Fund s Investment Approach The fund seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Index.To pursue this goal, the managers employ the Standard & Poor s ST ock A ppreciation R anking S ystem (or STARS ), S&P s proprietary stock research rating system. The managers generally use STARS to identify common stocks in the highest categories (5 and 4 STARS) for purchase, and in the lowest category (1 and 2 STARS) for short-selling.The managers independently analyze the stocks and identify for purchase those they believe have the greatest potential for growth and are reasonably priced. Equity Markets Rebounded Sharply In the months before the start of the reporting period, a global financial crisis nearly led to the collapse of the worldwide banking system. In addition, rising unemployment, declining housing markets and plunging The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) consumer confidence produced the most severe recession since the 1930s.These influences fueled a bear market that drove large-cap stocks to multi-year lows during the first quarter of 2009. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authori-ties including historically low short-term interest rates, rescues of troubled corporations and massive injections of liquidity into the banking system had helped repair the world s credit markets. Subsequently, evidence of economic stabilization also helped propel stocks higher through the reporting period s end. Five-STARS Stocks Lagged in Market Rebound While the growth companies on which the fund focuses rebounded to a substantial degree during the reporting period,the market rally was dominated by lower-quality stocks that had been severely punished during the downturn. Because the STARS rating system awards higher rankings to companies with strong levels of free cash flow and other quality characteristics, the fund held relatively few of the market s top performers. Nonetheless, the fund invested in a number of stocks that produced attractive returns over the reporting period. Relative results were particularly strong in the utilities sector, where electricity producer AES Corp. more than doubled in value. In the energy sector, drilling and oil services companies including fund holdings Noble Corp. and Transocean Ltd. fared especially well when commodity prices climbed in response to massive economic stimulus programs and in anticipation of a global economic recovery.The information technology sector proved to be one of the stronger segments within the S&P 500 Index, and the fund benefited from its overweighted exposure to the sector.The fund scored successes with online auctioneer eBay, electronics innovator Apple and Internet media leader Google. Disappointments during the reporting period included the consumer discretionary sector, where an emphasis on traditionally defensive companies subtracted from the fund s relative performance. For example, budget retailer Family Dollar Stores had performed well during the downturn, but the stock lagged during the rally when investors turned 4 away from traditionally defensive investments. In addition, video games seller GameStop fared relatively poorly despite its five-STARS ranking. In the health care sector, where the debate over health care reform injected a degree of uncertainty, biotechnology companies Genzyme and Gilead Sciences also failed to keep pace with their lower-quality counterparts despite reporting strong financial results. The fund also encountered a number of disappointments in the industrials and materials sectors. Seeking Growth Opportunities in a Mild Recovery Despite expectations of a sub-par economic recovery, we have continued to seek highly rated growth opportunities among large-cap stocks. However, we have maintained a somewhat cautious posture, as the mar-ket s sustained and robust rally may reflect excessive optimism compared to actual economic conditions over the near term. Therefore, we have maintained the fund s focus on higher-quality companies that have received four- and five-STAR rankings from Standard & Poor s.We have complemented those core holdings with stocks that, after extensive fundamental analysis, we regard as attractive growth opportunities for the longer term. In our judgment, these higher-quality investments should produce competitive returns over the course of a full business cycle. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Each index reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The indices do not take into account fees and expenses to which the fund is subject. 3 Standard & Poor s®, S&P®, S&P 500® and STARS® are registered trademarks of Standard & Poor s Financial Services LLC., and have been licensed for use on behalf of the fund. The fund is not sponsored, managed, advised, sold or promoted by Standard & Poor s and its affiliates and Standard & Poor s and its affiliates make no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P STARS Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 8.58 $ 13.84 $ 12.60 $ 6.89 Ending value (after expenses) $1,267.80 $1,262.20 $1,263.60 $1,270.00 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 7.64 $ 12.31 $ 11.21 $ 6.12 Ending value (after expenses) $1,017.50 $1,012.84 $1,013.94 $1,019.00 Expenses are equal to the fund s annualized expense ratio of 1.51% for Class A, 2.44% for Class B, 2.22% for Class C and 1.21% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2009 (Unaudited) Common Stocks 100.0% Shares Value ($) Consumer Discretionary 6.6% Coach 150,000 4,938,000 DeVry 80,000 4,425,600 Family Dollar Stores 143,000 a 3,775,200 GameStop, Cl. A 200,000 a,b 5,294,000 McDonald s 67,700 3,863,639 Consumer Staples 11.7% Coca-Cola 121,250 6,511,125 Colgate-Palmolive 72,000 5,492,160 CVS Caremark 233,890 8,359,229 General Mills 50,000 3,219,000 PepsiCo 30,000 1,759,800 Procter & Gamble 142,000 8,224,640 Wal-Mart Stores 120,000 5,890,800 Energy 15.1% Apache 60,000 5,509,800 Chevron 116,780 8,224,815 ConocoPhillips 139,790 6,312,916 Exxon Mobil 90,000 6,174,900 Noble 274,000 10,401,040 Transocean 96,220 b 8,229,697 XTO Energy 147,000 6,074,040 Financial 15.0% Chubb 145,000 7,309,450 Citigroup 800,000 3,872,000 Goldman Sachs Group 19,000 3,502,650 JPMorgan Chase & Co. 225,000 9,859,500 People s United Financial 393,600 6,124,416 Simon Property Group 100,210 6,957,599 Travelers Cos. 160,000 7,876,800 Wells Fargo & Co. 185,000 5,213,300 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care 12.9% Abbott Laboratories 70,000 3,462,900 C.R. Bard 20,000 1,572,200 Celgene 83,000 b 4,639,700 Cephalon 60,000 a,b 3,494,400 Express Scripts 80,000 b 6,206,400 Genzyme 90,000 b 5,105,700 Gilead Sciences 181,000 b 8,430,980 Johnson & Johnson 114,380 6,964,598 St. Jude Medical 100,000 b 3,901,000 Industrial 7.1% C.H. Robinson Worldwide 90,000 5,197,500 Fastenal 100,000 a 3,870,000 General Electric 245,000 4,022,900 Jacobs Engineering Group 105,000 a,b 4,824,750 United Technologies 100,000 6,093,000 Information Technology 22.5% Accenture, Cl. A 100,000 3,727,000 Activision Blizzard 260,000 b 3,221,400 Apple 60,000 b 11,122,200 Applied Materials 255,000 3,417,000 Cisco Systems 220,000 b 5,178,800 eBay 230,000 b 5,430,300 Google, Cl. A 11,000 b 5,454,350 Hewlett-Packard 148,270 6,999,827 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Intel 250,000 4,892,500 International Business Machines 68,000 8,133,480 MasterCard, Cl. A 26,000 a 5,255,900 Microsoft 300,000 7,767,000 Oracle 260,000 5,418,400 Materials 1.4% Crown Holdings 175,000 b Telecommunication Services 3.7% American Tower, Cl. A 150,000 b 5,460,000 AT & T 268,570 7,254,076 Utilities 4.0% AES 250,000 b 3,705,000 Entergy 44,000 3,513,840 FPL Group 70,000 3,866,100 ONEOK 70,000 2,563,400 Total Common Stocks (cost $345,987,593) Other Investment .5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,601,000) 1,601,000 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned 6.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $20,442,304) 20,442,304 c Total Investments (cost $368,030,897) 106.5% Liabilities, Less Cash and Receivables (6.5%) Net Assets 100.0% a All or a portion of these securities are on loan.At September 30, 2009, the total market value of the fund s securities on loan is $19,821,230 and the total market value of the collateral held by the fund is $20,442,304. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Information Technology 22.5 Consumer Discretionary 6.6 Energy 15.1 Money Market Investments 6.5 Financial 15.0 Utilities 4.0 Health Care 12.9 Telecommunication Services 3.7 Consumer Staples 11.7 Materials 1.4 Industrial 7.1 Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $19,821,230) Note 1(b): Unaffiliated issuers 345,987,593 338,322,717 Affiliated issuers 22,043,304 22,043,304 Dividends and interest receivable 198,622 Receivable for shares of Beneficial Interest subscribed 16,098 Prepaid expenses 40,488 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(c) 456,483 Cash overdraft due to Custodian 284,532 Liability for securities on loan Note 1(b) 20,442,304 Payable for shares of Beneficial Interest redeemed 719,886 Payable for licence fee 125,303 Accrued expenses 356,450 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,039,626,291 Accumulated undistributed investment (loss) net (114,426) Accumulated net realized gain (loss) on investments (693,610,718) Accumulated net unrealized appreciation (depreciation) on investments (7,664,876) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 226,971,073 21,983,391 85,070,739 4,211,068 Shares Outstanding 10,137,340 1,064,713 4,107,762 176,954 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 2,734,482 Affiliated issuers 3,414 Income from securities lending 22,885 Total Income Expenses: Management fee Note 3(a) 1,139,129 Shareholder servicing costs Note 3(c) 1,067,556 Distribution fees Note 3(b) 412,251 License fee Note 3(a) 244,117 Prospectus and shareholders reports 57,861 Professional fees 36,765 Registration fees 26,727 Trustees fees and expenses Note 3(d) 15,842 Loan commitment fees Note 2 2,459 Custodian fees Note 3(c) 1,938 Interest expense Note 2 29 Miscellaneous 19,273 Total Expenses Less reduction in management fee due to undertaking Note 3(a) (107,333) Less reduction in fees due to earnings credits Note 1(b) (41,407) Net Expenses Investment (Loss) Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (16,548,932) Net unrealized appreciation (depreciation) on investments 92,797,375 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Operations ($): Investment (loss) net (114,426) (1,103,877) Net realized gain (loss) on investments (16,548,932) (124,880,465) Net unrealized appreciation (depreciation) on investments 92,797,375 (121,761,720) Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 19,576,690 176,088,101 Class B Shares 92,330 208,938 Class C Shares 1,159,195 1,906,285 Class I Shares 37,307 3,623,918 Class T Shares 2,899,623 Cost of shares redeemed: Class A Shares (30,616,054) (76,523,223) Class B Shares (20,091,123) (72,784,650) Class C Shares (8,411,177) (32,809,601) Class I Shares (720,818) (96,607,450) Class T Shares (171,707,743) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 301,075,904 814,527,768 End of Period Undistributed investment (loss) net (114,426) The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Capital Share Transactions: Class A b,c Shares sold 966,833 8,877,688 Shares redeemed (1,510,647) (3,188,202) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 4,818 9,941 Shares redeemed (1,074,491) (3,145,670) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 60,604 87,755 Shares redeemed (446,583) (1,479,190) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,738 126,523 Shares redeemed (33,824) (4,051,290) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 115,582 Shares redeemed (8,687,161) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on Febraury 4, 2009, the fund no longer offers Class T shares. b During the period ended September 30, 2009, 484,137 Class B shares representing $8,779,809, were automatically converted to 447,978 Class A shares and during the period ended March 31, 2009, 1,671,432 Class B shares representing $38,442,535, were automatically converted to 1,557,805 Class A shares. c On the close of business on February 4, 2009, 6,491,792 Class T shares representing $117,890,939 were converted to 6,417,580 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Six Months Ended September 30, 2009 Year Ended March 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 17.66 28.79 32.75 30.78 25.60 22.28 Investment Operations: Investment income (loss) net b .02 .06 (.13) (.10) (.11) (.08) Net realized and unrealized gain (loss) on investments 4.71 (11.19) (3.83) 2.07 5.29 3.40 Total from Investment Operations 4.73 (11.13) (3.96) 1.97 5.18 3.32 Net asset value, end of period 22.39 17.66 28.79 32.75 30.78 25.60 Total Return (%) c 26.78 d (38.66) (12.09) 6.40 20.24 14.90 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.60 e 1.47 1.28 1.25 1.21 1.28 d Ratio of net expenses to average net assets 1.51 e 1.36 1.23 1.24 1.21 f 1.28 d,f Ratio of net investment income (loss) to average net assets .18 e .24 (.39) (.31) (.40) (.44) d Portfolio Turnover Rate 16.68 d 61.37 132.79 123.41 123.11 140.38 Net Assets, end of period ($ x 1,000) 226,971 188,585 143,729 102,515 35,578 7,790 a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2009 Year Ended March 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 16.36 26.94 30.90 29.28 24.54 22.58 Investment Operations: Investment (loss) net b (.06) (.18) (.38) (.35) (.32) (.24) Net realized and unrealized gain (loss) on investments 4.35 (10.40) (3.58) 1.97 5.06 2.20 Total from Investment Operations 4.29 (10.58) (3.96) 1.62 4.74 1.96 Net asset value, end of period 20.65 16.36 26.94 30.90 29.28 24.54 Total Return (%) c 26.22 d (39.27) (12.84) 5.57 19.32 8.68 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.54 e 2.31 2.11 2.10 2.10 2.10 Ratio of net expenses to average net assets 2.44 e 2.20 2.06 2.09 2.00 2.02 Ratio of net investment (loss) to average net assets (.72) e (.79) (1.23) (1.21) (1.21) (1.03) Portfolio Turnover Rate 16.68 d 61.37 132.79 123.41 123.11 140.38 Net Assets, end of period ($ x 1,000) 21,983 34,919 141,979 269,747 357,315 366,711 a Represents information for Class B shares of the fund s predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. 16 Six Months Ended September 30, 2009 Year Ended March 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 16.39 26.95 30.89 29.26 24.53 22.56 Investment Operations: Investment (loss) net b (.05) (.15) (.36) (.34) (.32) (.24) Net realized and unrealized gain (loss) on investments 4.37 (10.41) (3.58) 1.97 5.05 2.21 Total from Investment Operations 4.32 (10.56) (3.94) 1.63 4.73 1.97 Net asset value, end of period 20.71 16.39 26.95 30.89 29.26 24.53 Total Return (%) c 26.36 d (39.18) (12.76) 5.57 19.28 8.73 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.31 e 2.23 2.05 2.07 2.08 2.08 Ratio of net expenses to average net assets 2.22 e 2.12 2.00 2.06 2.00 2.02 Ratio of net investment (loss) to average net assets (.52) e (.65) (1.17) (1.18) (1.21) (1.03) Portfolio Turnover Rate 16.68 d 61.37 132.79 123.41 123.11 140.38 Net Assets, end of period ($ x 1,000) 85,071 73,655 158,580 222,114 255,990 252,671 a Represents information for Class C shares of the fund s predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2009 Year Ended March 31, Class I Shares (Unaudited) 2009 2008 a 2007 2006 2005 b Per Share Data ($): Net asset value, beginning of period 18.74 30.42 34.48 32.30 26.77 24.36 Investment Operations: Investment income (loss) net c .05 .12 (.01) (.01) (.03) .02 Net realized and unrealized gain (loss) on investments 5.01 (11.80) (4.05) 2.19 5.56 2.39 Total from Investment Operations 5.06 (11.68) (4.06) 2.18 5.53 2.41 Net asset value, end of period 23.80 18.74 30.42 34.48 32.30 26.77 Total Return (%) 27.00 d (38.40) (11.78) 6.75 20.66 9.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 e .96 .92 .93 .92 .94 Ratio of net expenses to average net assets 1.21 e .85 .87 .93 f .91 .92 Ratio of net investment income (loss) to average net assets .49 e .44 (.03) (.05) (.12) .07 Portfolio Turnover Rate 16.68 d 61.37 132.79 123.41 123.11 140.38 Net Assets, end of period ($ x 1,000) 4,211 3,917 125,761 151,892 153,021 177,668 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Represents information for ClassY shares of the fund s predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 Significant Accounting Policies: Dreyfus S&P STARS Fund (the fund ) is a separate non-diversified series of Dreyfus Manager Funds I (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company that offers three series, including the fund. The fund s investment objective seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Index. The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market),but before the fund calculates its net asset value,the fund may 20 value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund s investments: Level 2 Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 338,322,717 Mutual Funds 22,043,304 Other Financial Instruments Liabilities ($) Other Financial Instruments See Statement of Investments for industry classification. Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, 22 the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $9,808 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $600,559,203 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2009. If not applied, $385,319,986 the carryover expires in fiscal 2011, $124,869,671 expires in fiscal 2012 and $90,369,546 expires in fiscal 2017. NOTE 2 Bank Line of Credit: The fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility ) primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. Effective October 14, 2009, the fund participates with other Dreyfus-managed funds in a $215 million unsecured credit facility led by Citibank, N.A. and will also continue participation in the BNYM Facility. The average amount of borrowings outstanding under the BNYM Facility during the period ended September 30, 2009, was approximately $6,200 with a related weighted average annualized interest rate of .93%. 24 NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .70% of the value of the fund s average daily net assets and is payable monthly.The Manager has agreed to waive receipt of a portion of the fund s management fee, in the amount of .10% of the value of the fund s average daily net assets from April 1, 2009 through August 1, 2009.The reduction in management fee, pursuant to the undertaking, amounted to $107,333 during the period ended September 30, 2009. The fund has agreed to pay a license fee at the annual rate of .15% of the value of the fund s average daily net assets for the use of certain of Standard & Poor s proprietary tradenames and trademarks. During the period ended September 30, 2009, the Distributor retained $3,443 from commissions earned on sales of the fund s Class A shares and $15,574 and $758 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2009, Class B and Class C shares were charged $109,273 and $302,978, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the mainte- The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) nance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A, Class B and Class C and Class shares were charged $264,264, $36,424 and $100,993, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $302,394 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $41,407 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $1,938 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $194,142, Rule 12b-1 distribution plan fees $65,785, shareholder services plan fees $68,481, custodian fees $15,602, chief compliance officer fees $3,341 and transfer agency per account fees $109,132. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 26 NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $53,176,676 and $82,421,478, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. At September 30, 2009, accumulated net unrealized depreciation on investments was $7,664,876, consisting of $30,645,573 gross unrealized appreciation and $38,310,449 gross unrealized depreciation. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 27 NOTES Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund s Expenses 6 Comparing Your Fund s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus S&P STARS Opportunities Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus S&P STARS Opportunities Fund, covering the six-month period from April 1, 2009, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices. These indicators continue to help fuel an impressive stock market bounce off of March lows. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the reporting period of April 1, 2009, through September 30, 2009, as provided by Fred A. Kuehndorf, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2009, Dreyfus S&P STARS Opportunities Fund s Class A shares produced a total return of 26.13%, Class B shares returned 25.65%, Class C shares returned 25.70% and Class I shares returned 26.34%. 1,2 In comparison, the fund s benchmark, the S&P MidCap 400 Index, produced a total return of 42.47% for the same period. 3 A sustained rally during the reporting period stood in stark contrast to previous steep declines, as economic conditions stabilized in the wake of a global financial crisis. The fund produced lower returns than its benchmark, primarily due to its focus on higher-quality companies at a time when more speculative stocks led the rebound. The Fund s Investment Approach The fund seeks long-term capital appreciation by investing at least 80% of its net assets in securities that have been ranked at the time of purchase by Standard & Poor s (S&P) analysts according to the Standard & Poor s STock Appreciation Ranking System (or STARS). S&P s research staff analyzes and ranks the stocks of approximately 1,500 issuers. We will principally use STARS to identify stocks in the highest two categories (four and five STARS) for purchase. The fund may, at times, short-sell securities in the lowest two categories (one and two STARS). When selecting investments, we analyze the stocks ranked by S&P analysts and select those that we believe have the best potential for capital appreciation. We consider various factors, including market segment, industry, earnings history, price-to-earnings ratio and management. Equity Markets Rebounded Sharply In the months before the start of the reporting period, a global financial crisis nearly led to the collapse of the worldwide banking system. In addition, rising unemployment, declining housing markets and plunging consumer confidence produced the most severe recession since the The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) 1930s.These influences fueled a bear market that drove midcap stocks to multi-year lows during the first quarter of 2009. Market sentiment began to improve in March, when it became clearer that aggressive remedial actions by government and monetary authorities including historically low short-term interest rates, rescues of troubled corporations and massive injections of liquidity into the banking system had helped repair the world s credit markets. Subsequently, evidence of economic stabilization also helped propel stocks higher through the reporting period s end. Five-STARS Stocks Lagged in Market Rebound While the growth stocks on which the fund focuses rebounded to a substantial degree during the reporting period,the market rally was dominated by lower-quality stocks that had been severely punished during the downturn. Because the STARS rating system awards higher rankings to companies with strong levels of free cash flow and other quality characteristics, the fund held relatively few of the market s top performers. Nonetheless, the fund invested in a number of stocks that produced attractive returns over the reporting period. Relative results were particularly strong in the utilities sector, where electricity producer AES Corp. more than doubled in value. In the traditionally defensive consumer staples sector, our stock selection strategy identified a number of companies that produced above-average returns. Among them was bottler PepsiAmericas, which was the target of an acquisition offer from PepsiCo. Disappointments during the reporting period included the consumer discretionary sector, where an emphasis on traditionally defensive companies subtracted from the fund s relative performance. For example, budget retailer Family Dollar Stores had performed well during the downturn, but the stock lagged during the rally when investors turned toward more aggressive investments. In addition, video games seller GameStop fared relatively poorly despite its five-STARS ranking.Casual dining chain Burger King also detracted from relative performance due to poor timing in the sale of the stock after the company failed to see increased demand among budget-conscious consumers during the downturn. In the health care sector, where the debate over health care reform injected a degree of uncertainty, biotechnology company Gilead 4 Sciences and medical devices maker CR Bard also failed to keep pace with their lower-quality counterparts. An investment in regional bank People s United Financial and lack of exposure to rallying real estate investment trusts weighed on relative performance in the financials sector. Finally, among industrial stocks, risk management solutions provider Dun & Bradstreet reported lower-than-expected quarterly earnings. Seeking Growth Opportunities in a Mild Recovery Despite expectations of a sub-par economic recovery, we have continued to seek growth opportunities among midcap stocks. However, we have maintained a somewhat cautious posture, as the market s robust rally may reflect excessive optimism compared to actual economic conditions over the near term.Therefore, we have maintained the fund s focus on higher-quality companies that have received four- and five-STAR rankings from Standard & Poor s. We have complemented those core holdings with stocks that, after extensive fundamental analysis, we regard as attractive growth opportunities for the longer term.In our judgment,these higher-quality investments should produce competitive returns over the course of a full business cycle. October 15, 2009 Standard & Poor s®, S&P®, S&P 500® and STARS® are registered trademarks of Standard & Poor s Financial Services LLC., and have been licensed for use on behalf of the fund. The fund is not sponsored, managed, advised, sold or promoted by Standard & Poor s and its affiliates and Standard & Poor s and its affiliates make no representation regarding the advisability of investing in the fund. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund s returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through December 17, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the fund s returns would have been lower. 2 The fund commenced operations after all of the assets of a predecessor mutual fund were transferred to the fund in exchange for a corresponding class of shares of the fund in a tax-free reorganization on May 1, 2004. 3 SOURCE: LIPPER INC. Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. The Fund 5 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus S&P Stars Opportunities Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 7.37 $ 11.48 $ 11.60 $ 5.96 Ending value (after expenses) $1,261.30 $1,256.50 $1,257.00 $1,263.40 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 6.58 $ 10.25 $ 10.35 $ 5.32 Ending value (after expenses) $1,018.55 $1,014.89 $1,014.79 $1,019.80 Expenses are equal to the fund s annualized expense ratio of 1.30% for Class A, 2.03% for Class B, 2.05% for Class C, and 1.05% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2009 (Unaudited) Common Stocks 100.3% Shares Value ($) Consumer Discretionary 15.6% Advance Auto Parts 110,000 4,320,800 Aeropostale 150,000 a,b 6,520,500 American Eagle Outfitters 80,000 1,348,800 Chico s FAS 100,000 a,b 1,300,000 Coach 193,000 6,353,560 Dollar Tree 21,000 b 1,022,280 Family Dollar Stores 162,000 a 4,276,800 GameStop, Cl. A 170,000 a,b 4,499,900 ITT Educational Services 7,600 a,b 839,116 Toll Brothers 50,000 a,b 977,000 Under Armour, Cl. A 93,000 a,b 2,588,190 Consumer Staples .5% BJ s Wholesale Club 15,000 a,b 543,300 Universal 14,000 a 585,480 Energy 6.6% FMC Technologies 20,000 a,b 1,044,800 Mariner Energy 193,000 b 2,736,740 Noble 163,000 6,187,480 XTO Energy 109,000 4,503,880 Financial 14.2% Cullen/Frost Bankers 50,000 a 2,582,000 Everest Re Group 50,000 4,385,000 Fortress Investment Group 550,000 a,b 2,860,000 HCC Insurance Holdings 23,700 a 648,195 Hudson City Bancorp 420,000 5,523,000 IntercontinentalExchange 11,000 b 1,069,090 Invesco 150,000 3,414,000 Nasdaq OMX Group 20,000 b 421,000 Nationwide Health Properties 26,000 805,740 People s United Financial 382,000 a 5,943,920 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) UDR 165,000 2,597,100 Westamerica Bancorporation 13,000 a 676,000 Health Care 17.4% C.R. Bard 21,000 1,650,810 Celgene 107,000 b 5,981,300 Cephalon 64,000 a,b 3,727,360 Edwards Lifesciences 40,000 b 2,796,400 Express Scripts 3,900 b 302,562 Gilead Sciences 130,000 b 6,055,400 Life Technologies 151,000 b 7,029,050 Mylan 250,000 a,b 4,002,500 Universal Health Services, Cl. B 11,000 681,230 Vertex Pharmaceuticals 150,000 a,b 5,685,000 Industrial 18.3% AGCO 14,250 a,b 393,728 Brink s 10,100 271,791 C.H. Robinson Worldwide 133,000 a 7,680,750 Dun & Bradstreet 8,000 602,560 Fastenal 142,000 a 5,495,400 Flowserve 86,000 8,474,440 Fluor 6,000 305,100 Goodrich 56,000 3,043,040 Jacobs Engineering Group 124,000 a,b 5,697,800 Landstar System 107,000 4,072,420 Stericycle 10,000 b 484,500 W.W. Grainger 38,000 3,395,680 8 Common Stocks (continued) Shares Value ($) Information Technology 15.3% Amdocs 95,000 b 2,553,600 AU Optronics, ADR 430,540 a 4,167,627 Computer Sciences 9,800 b 516,558 Global Payments 120,000 5,604,000 Harris 60,000 2,256,000 Harris Stratex Networks, Cl. A 35,523 b 248,661 Linear Technology 130,000 a 3,591,900 Microchip Technology 190,000 a 5,035,000 Nice Systems, ADR 115,000 b 3,500,600 Sybase 134,000 a,b 5,212,600 Tech Data 19,000 a,b 790,590 Materials 5.6% Crown Holdings 198,000 b 5,385,600 FMC 108,000 a 6,075,000 Minerals Technologies 13,700 651,572 Telecommunication Services 3.4% Crown Castle International 147,000 b 4,609,920 Frontier Communications 381,000 2,872,740 Utilities 3.4% AES 170,000 b 2,519,400 ONEOK 117,000 4,284,540 UGI 21,000 526,260 Total Common Stocks (cost $192,959,312) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned 24.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $53,080,815) 53,080,815 c Total Investments (cost $246,040,127) 124.6% Liabilities, Less Cash and Receivables (24.6%) Net Assets 100.0% ADR American Depository Receipts a All or a portion of these securities are on loan.At September 30, 2009, the total market value of the fund s securities on loan is $51,656,368 and the total market value of the collateral held by the fund is $53,080,815. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Money Market Investments 24.3 Energy 6.6 Industrial 18.3 Materials 5.6 Health Care 17.4 Telecommunication Services 3.4 Consumer Discretionary 15.6 Utilities 3.4 Information Technology 15.3 Consumer Staples .5 Financial 14.2 Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $51,656,368) Note 1(b): Unaffiliated issuers 192,959,312 218,804,660 Affiliated issuers 53,080,815 53,080,815 Receivable for investment securities sold 1,186,617 Dividends and interest receivable 155,030 Receivable for shares of Beneficial Interest subscribed 75,643 Prepaid expenses 24,304 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(c) 205,582 Cash overdraft due to Custodian 363,205 Liability for securities on loan Note 1(b) 53,080,815 Payable for shares of Beneficial Interest redeemed 909,355 Bank loan payable 445,000 Payable for licence fee 83,542 Interest payable Note 2 65 Accrued expenses 159,578 Net Assets ($) Composition of Net Assets ($): Paid-in capital 274,314,972 Accumulated undistributed investment income net 206,524 Accumulated net realized gain (loss) on investments (82,286,917) Accumulated net unrealized appreciation (depreciation) on investments 25,845,348 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 131,074,491 8,272,579 35,591,806 43,141,051 Shares Outstanding 7,338,751 487,986 2,097,459 2,348,954 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $20,463 foreign taxes withheld at source): Unaffiliated issuers 1,581,153 Affiliated issuers 4,146 Income from securities lending 159,735 Total Income Expenses: Management fee Note 3(a) 790,029 Shareholder servicing costs Note 3(c) 567,742 Distribution fees Note 3(b) 176,293 License fee Note 3(a) 169,274 Prospectus and shareholders reports 49,098 Professional fees 31,463 Registration fees 20,429 Custodian fees Note 3(c) 11,158 Trustees fees and expenses Note 3(d) 10,750 Interest expense Note 2 862 Loan commitment fees Note 2 506 Miscellaneous 15,792 Total Expenses Less reduction in management fee due to undertaking Note 3(a) (245,964) Less reduction in fees due to earnings credits Note 1(b) (14,361) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (11,014,997) Net unrealized appreciation (depreciation) on investments 62,994,167 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Operations ($): Investment income (loss) net 161,963 (457,634) Net realized gain (loss) on investments (11,014,997) (54,972,754) Net unrealized appreciation (depreciation) on investments 62,994,167 (67,686,820) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares (7,348) Class B Shares (725) Class C Shares (3,071) Class I Shares (3,219) Class T Shares (946) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 15,261,805 73,359,154 Class B Shares 139,801 4,496,114 Class C Shares 2,106,055 12,316,262 Class I Shares 5,362,290 35,527,445 Class T Shares 2,498,431 Net assets received in connection with reorganization Note 1 45,653,673 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 6,898 Class B Shares 657 Class C Shares 1,497 Class I Shares 1,775 Class T Shares 856 Cost of shares redeemed: Class A Shares (32,629,387) (52,379,433) Class B Shares (3,300,642) (6,168,255) Class C Shares (9,781,107) (22,407,514) Class I Shares (26,023,543) (10,387,325) Class T Shares (16,349,571) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 214,803,522 271,765,375 End of Period Undistributed investment income net 206,524 44,561 14 Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Capital Share Transactions: Class A b,c Shares sold 959,346 3,402,077 Shares issued in connection with reorganization Note 1 2,105,427 Shares issued for dividends reinvested 493 Shares redeemed (2,000,713) (3,050,808) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 9,149 55,117 Shares issued in connection with reorganization Note 1 208,031 Shares issued for dividends reinvested 49 Shares redeemed (214,062) (348,921) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 137,880 465,117 Shares issued in connection with reorganization Note 1 298,291 Shares issued for dividends reinvested 112 Shares redeemed (610,989) (1,340,612) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 331,234 2,094,868 Shares issued in connection with reorganization Note 1 429,131 Shares issued for dividends reinvested 124 Shares redeemed (1,566,761) (591,366) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 110,881 Shares issued in connection with reorganization Note 1 22,260 Shares issued for dividends reinvested 62 Shares redeemed (1,046,563) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on Febraury 4, 2009, the fund no longer offers Class T shares. b During the period ended September 30, 2009, 52,107 Class B shares representing $795,352, were automatically converted to 49,576 Class A shares and during the period ended March 31, 2009, 95,982 Class B shares representing $1,751,226, were automatically converted to 91,822 Class A shares. c On the close of business on February 4, 2009, 787,121 Class T shares representing $11,240,087 were converted to 783,281 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Six Months Ended September 30, 2009 Year Ended March 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 14.16 22.09 23.21 22.87 17.21 14.40 Investment Operations: Investment income (loss) net b .02 .00 c (.14) (.13) (.13) (.11) Net realized and unrealized gain (loss) on investments 3.68 (7.93) (.43) .79 5.98 2.92 Total from Investment Operations 3.70 (7.93) (.57) .66 5.85 2.81 Distributions: Dividends from net realized gain on investments (.00) c (.55) (.32) (.19) Net asset value, end of period 17.86 14.16 22.09 23.21 22.87 17.21 Total Return (%) d 26.13 e (35.89) (2.79) 3.05 34.18 19.51 e Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.53 f 1.42 1.32 1.37 1.43 1.29 e Ratio of net expenses to average net assets 1.30 f 1.34 1.32 g 1.37 g 1.43 g 1.29 e,g Ratio of net investment income (loss) to average net assets .24 f .01 (.58) (.59) (.73) (.71) e Portfolio Turnover Rate 23.05 e 61.21 38.78 48.55 32.78 66.27 Net Assets, end of period ($ x 1,000) 131,074 118,637 130,865 115,991 29,992 441 a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2009 Year Ended March 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 13.49 21.22 22.49 22.33 16.90 15.04 Investment Operations: Investment (loss) net b (.04) (.16) (.32) (.29) (.26) (.22) Net realized and unrealized gain (loss) on investments 3.50 (7.57) (.40) .77 5.88 2.22 Total from Investment Operations 3.46 (7.73) (.72) .48 5.62 2.00 Distributions: Dividends from net realized gain on investments (.00) c (.55) (.32) (.19) (.14) Net asset value, end of period 16.95 13.49 21.22 22.49 22.33 16.90 Total Return (%) d 25.65 e (36.42) (3.50) 2.27 33.44 13.50 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.38 f 2.27 2.09 2.16 2.26 2.41 Ratio of net expenses to average net assets 2.03 f 2.14 2.09 g 2.15 2.00 1.95 Ratio of net investment (loss) to average net assets (.50) f (.87) (1.37) (1.37) (1.40) (1.40) Portfolio Turnover Rate 23.05 e 61.21 38.78 48.55 32.78 66.27 Net Assets, end of period ($ x 1,000) 8,273 9,345 16,521 23,244 24,459 17,329 a Represents information for Class B shares of the fund s predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2009 Year Ended March 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 13.50 21.23 22.49 22.34 16.90 15.05 Investment Operations: Investment (loss) net b (.04) (.15) (.31) (.28) (.26) (.22) Net realized and unrealized gain (loss) on investments 3.51 (7.58) (.40) .75 5.89 2.21 Total from Investment Operations 3.47 (7.73) (.71) .47 5.63 1.99 Distributions: Dividends from net realized gain on investments (.00) c (.55) (.32) (.19) (.14) Net asset value, end of period 16.97 13.50 21.23 22.49 22.34 16.90 Total Return (%) d 25.70 e (36.41) (3.46) 2.22 33.50 13.42 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.21 f 2.12 2.05 2.13 2.23 2.41 Ratio of net expenses to average net assets 2.05 f 2.08 2.05 g 2.12 2.00 1.95 Ratio of net investment (loss) to average net assets (.51) f (.81) (1.31) (1.34) (1.38) (1.46) Portfolio Turnover Rate 23.05 e 61.21 38.78 48.55 32.78 66.27 Net Assets, end of period ($ x 1,000) 35,592 34,706 66,835 64,081 29,057 11,398 a Represents information for Class C shares of the fund s predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Amount represents less than $.01 per share. d Exclusive of sales charge. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended September 30, 2009 Year Ended March 31, Class I Shares (Unaudited) 2009 2008 a 2007 2006 2005 b Per Share Data ($): Net asset value, beginning of period 14.54 22.65 23.75 23.34 17.48 15.41 Investment Operations: Investment income (loss) net c .04 .05 (.11) (.09) (.06) (.08) Net realized and unrealized gain (loss) on investments 3.79 (8.16) (.44) .82 6.11 2.29 Total from Investment Operations 3.83 (8.11) (.55) .73 6.05 2.21 Distributions: Dividends from net realized gain on investments (.00) d (.55) (.32) (.19) (.14) Net asset value, end of period 18.37 14.54 22.65 23.75 23.34 17.48 Total Return (%) 26.34 e (35.80) (2.60) 3.25 34.79 14.54 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 f 1.24 1.17 1.15 1.18 1.44 Ratio of net expenses to average net assets 1.05 f 1.16 1.17 g 1.15 g 1.00 .99 Ratio of net investment income (loss) to average net assets .51 f .30 (.43) (.38) (.32) (.51) Portfolio Turnover Rate 23.05 e 61.21 38.78 48.55 32.78 66.27 Net Assets, end of period ($ x 1,000) 43,141 52,116 37,414 30,544 11,442 401 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Represents information for ClassY shares of the fund s predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30, 2004. c Based on average shares outstanding at each month end. d Amount represents less than $.01 per share. e Not annualized. f Annualized. g Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 Significant Accounting Policies: Dreyfus S&P STARS Opportunities Fund (the fund ) is a separate non-diversified series of Dreyfus Manager Funds I (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company that offers three series, including the fund.The fund s investment objective is to seek long-term capital appreciation.The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. As of the close of business on December 17, 2008, pursuant to an Agreement and Plan of Reorganization previously approved by the fund s Board of Trustees, all of the assets, subject to the liabilities, of Dreyfus Midcap Stock Fund, a series of The Dreyfus/Laurel Funds, Inc. ( Midcap Stock ) were transferred to the fund in exchange for corresponding class of shares of Beneficial Interest of the fund of equal value. Shareholders of Class A, Class B, Class C, Class I and Class T shares of Midcap Stock received Class A, Class B, Class C, Class I and Class T shares of the fund, respectively, in each case in an amount equal to the aggregate net asset value of their investment in Midcap Stock Fund at the time of the exchange. The net asset value of the fund s shares on the close of business December 17, 2008, after the reorganization was $14.96 for Class A, $14.28 for Class B, $14.30 for Class C, $15.35 for Class I and $14.89 for Class T shares, and a total of 2,105,427 Class A shares, 208,031 Class B shares, 298,291 Class C shares, 429,131 Class I shares and 22,260 Class T shares, representing net assets of $45,653,673 (including $23,332,022 net unrealized depreciation on investments) were issued to shareholders of Midcap Stock in the exchange. The exchange was a tax-free event to the Midcap Stock shareholders. 20 MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures 22 contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of September 30, 2009 in valuing the fund s investments: Level 2 Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 211,136,433 Equity Securities Foreign 7,668,227 Mutual Funds 53,080,815 Other Financial Instruments Liabilities ($) Other Financial Instruments See Statement of Investments for industry classification. Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts.Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s 24 policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $53,245 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $16,142,749 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2009. If not applied, $8,232,133 the carryover expires in fiscal 2015, $3,554,390 expires in fiscal 2016 and $4,356,226 expires in fiscal 2017.As a result of the fund s merger with Dreyfus Midcap Stock Fund, $11,786,523 of acquired capital losses are subject to an annual limitation. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2009 was as follows: long-term capital gains $15,309.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2 Bank Line of Credit: The fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility ) primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. Effective October 14, 2009, the fund participates with other Dreyfus-managed funds in a $215 million unsecured credit facility led by Citibank, N.A. and will also continue participation in the BNYM Facility. 26 The average amount of borrowings outstanding under the BNYM Facility during the period ended September 30, 2009, was approximately $171,800 with a related weighted average annualized interest rate of 1.00%. NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .70% of the value of the fund s average daily net assets and is payable monthly. Dreyfus has contractually agreed, until December 17, 2009, to waive receipt of its fees and/or assume the expenses of the fund, so that the net operating expenses of Class A, Class B, Class C and Class I shares (excluding Rule 12b-1 fees, Shareholder service fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.05%.The reduction in management fee, pursuant to the undertaking, amounted to $245,964 during the period ended September 30, 2009. The fund has agreed to pay a license fee at the annual rate of .15% of the value of the fund s average daily net assets for the use of certain Standard & Poor s proprietary tradenames and trademarks. During the period ended September 30, 2009, the Distributor retained $4,007 from commissions earned on sales of the fund s Class A shares and $7,679 and $4,081 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C and shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2009, Class B and Class C shares were charged $34,040 and $142,253, respectively, pursuant to the Plan. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2009, Class A, Class B and Class C shares were charged $162,384, $11,347 and $47,418, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $89,898 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $14,361 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $11,158 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $126,854, Rule 12b-1 distribution plan fees $28,623, shareholder ser- 28 vices plan fees $36,579, custodian fees $6,000, chief compliance officer fees $3,341 and transfer agency per account fees $36,760, which are offset against an expense reimbursement currently in effect in the amount of $32,575. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $50,712,582 and $94,771,903, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. At September 30, 2009, accumulated net unrealized appreciation on investments was $25,845,348, consisting of $40,402,067 gross unrealized appreciation and $14,556,719 gross unrealized depreciation. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Fund 29 Save time. Save paper. View your next shareholder report online as soon as it s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund s Expenses 6 Comparing Your Fund s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 16 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Alpha Growth Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Alpha Growth Fund, covering the six-month period from April 1, 2009, through September 30, 2009. While the end of the recession will not be officially declared over for months, evidence suggests that the economy has turned a corner, including inventory rebuilding among manufacturers and improvements in home sales and prices. These indicators continue to help fuel an impressive stock market bounce off of March lows. Since then, the best returns were generated by the most beaten-down securities and by smaller-cap securities. Momentum may keep these stocks rallying for a time, but the fundamental case for future gains seems to depend on an actual acceleration of economic activity. Currently, in our judgment, the financial markets appear poised to enter into a new phase in which underlying fundamentals of individual companies and industry groups, not bargain hunting, are likely to drive investment returns. Of course, the best strategy for your portfolio depends not only on your view of the economy s direction, but on your current financial needs, future goals and attitudes toward risk. Your financial advisor can help you decide which investments have the potential to benefit from a recovery while guarding against unexpected economic developments. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation October 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through September 30, 2009, as provided by Warren Chiang, CFA; Prabhu Palani, CFA; and C.Wesley Boggs, Primary Portfolio Managers Market and Fund Performance Overview For the six-month period ended September 30, 2009, Dreyfus Alpha Growth Fund s Class A shares produced a total return of 32.79%, Class B shares returned 32.17%, Class C shares returned 32.30% and Class I shares returned 32.83%. 1 In comparison, the Standard & Poor s 500 Composite Stock Price Index (the S&P 500 Index ) produced a total return of 33.98%, and the Russell 1000 Growth Index returned 32.58% for the same period. After declining sharply due to the effects of a global recession and financial crisis, stocks rallied strongly during the reporting period when credit markets and economic conditions began to stabilize. The fund participated fully in the market s advance, producing returns that were roughly in line with its benchmarks as the valuation factors considered by the fund s investment process proved effective in the rebound. The Fund s Investment Approach The fund seeks capital appreciation by investing in stocks selected using one or more quantitative models.These models are designed to identify equity securities with attractive long-term relative valuations, sustainable earnings, and behavioral factors, such as stock buy-backs and analysts earnings revisions, that may indicate potential misvaluations. We use the models systematically to select approximately 50 to 80 securities. Generally, we maintain the fund s sector concentrations in proportions that are similar to those of the Russell 1000 Growth Index. We periodically reapply our models and adjust the fund s holdings. Stocks no longer favored by the models are sold, and highly rated stocks are purchased. The fund s models are enhanced from time to time as suggested by our ongoing research efforts. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Stocks Rebounded Strongly from the 2008 Bear Market In the months before the start of the reporting period, the U.S. stock market continued to decline steeply due to a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence. At the same time, the world was in the grip of a global financial crisis, in which massive investment losses led to the failures of major financial institutions and nearly caused the collapse of the global banking system.These influences fueled a severe bear market that drove stock market averages to multi-year lows by early March 2009. Although economic fundamentals showed few signs of improvement at the time, market sentiment grew more optimistic by the start of the reporting period as aggressive remedial measures adopted by government and monetary authorities appeared to gain traction. Subsequently, evidence of potential economic improvement appeared in the housing and commodities markets. Bargain hunters bid beaten-down stock prices higher, fueling a sustained market rally that persisted through the reporting period s end. Valuation Factors Drove Fund Performance During the bear market, the valuation factors considered by our quantitative models had been relatively ineffective as inexpensive stocks continued to lose value under deteriorating macroeconomic conditions. In contrast, those valuation metrics worked far better during the reporting period, when stocks that had declined to historically low valuations led the market rebound. However, earnings quality and behavioral factors considered by our models proved less predictive of changes in stock prices during the reporting period. Our stock selection process identified a number of strong performers in the financials sector. For example, an overweighted position in insurer AFLAC supported relative results when the company issued earnings guidance that exceeded analysts expectations.Securities exchange NYSE Euronext gained substantial value when trading activity increased due to the rebound in global financial markets. The fund also received robust contributions to relative performance from the consumer discretionary sector, where online travel company Priceline.com issued earnings guidance that was above analysts estimates for two consecutive quarters as 4 budget-conscious consumers sought bargains in airfares and hotels. Conversely, an underweighted position in retail giant Wal-Mart Stores helped the fund avoid weakness in the stock when the company reported disappointing earnings amid expectations of strong demand for low-cost goods from consumers. Disappointments during the reporting period included video games retailer GameStop Corp., which fell sharply after issuing lower earnings guidance to analysts. In the traditionally defensive health care sector, pharmaceutical developer Eli Lilly & Co. lagged sector averages due to concerns regarding upcoming patent expirations on key products. An overweighted position in Bristol-Meyers Squibb magnified its adverse effect on the fund s relative performance when the stock performed in line with the generally lagging health care sector. Seeking Opportunities in a Recovering Market We have been encouraged by a broadening trend in market strength during the reporting period, as well as by evidence that investors focus is returning to fundamentals. In particular, we are optimistic that the market will once again respond to earnings strength, quality and sustainability, all of which are important components of our quantitative stock selection model along with various valuation metrics and measures of market sentiment. We remain confident in our investment approach, including generally neutral exposure to the sectors and industry groups represented in the Russell 1000 Growth Index. October 15, 2009 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A shares or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: LIPPER INC. The Russell 1000 Growth Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The index does not take into account fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUND S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund s prospectus or talk to your financial adviser. Review your fund s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Alpha Growth Fund from April 1, 2009 to September 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 8.17 $ 13.15 $ 12.52 $ 7.70 Ending value (after expenses) $1,327.90 $1,321.70 $1,323.00 $1,328.30 COMPARING YOUR FUND S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2009 Class A Class B Class C Class I Expenses paid per $1,000 $ 7.08 $ 11.41 $ 10.86 $ 6.68 Ending value (after expenses) $1,018.05 $1,013.74 $1,014.29 $1,018.45 Expenses are equal to the fund s annualized expense ratio of 1.40% for Class A, 2.26% for Class B, 2.15% for Class C and 1.32% for Class I, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2009 (Unaudited) Common Stocks 99.5% Shares Value ($) Consumer Discretionary 13.7% Amazon.com 4,600 a 429,456 Apollo Group, Cl. A 29,600 a 2,180,632 Big Lots 11,500 a,b 287,730 Comcast, Cl. A 93,900 1,585,971 DISH Network, Cl. A 26,500 a 510,390 Dollar Tree 38,700 a 1,883,916 Family Dollar Stores 27,300 720,720 Ford Motor 409,800 a 2,954,658 GameStop, Cl. A 109,500 a,b 2,898,465 Garmin 55,800 b 2,105,892 H & R Block 42,200 775,636 McDonald s 59,514 3,396,464 Priceline.com 18,100 a,b 3,001,342 Walgreen 35,400 1,326,438 Consumer Staples 12.3% Altria Group 59,200 1,054,352 Archer-Daniels-Midland 133,100 3,889,182 Colgate-Palmolive 26,400 2,013,792 ConAgra Foods 60,700 1,315,976 Kimberly-Clark 11,600 684,168 Kroger 19,600 404,544 Lorillard 4,000 297,200 PepsiCo 14,700 862,302 Philip Morris International 69,900 3,406,926 Procter & Gamble 47,900 2,774,368 Safeway 14,446 284,875 SUPERVALU 77,800 1,171,668 Wal-Mart Stores 68,800 3,377,392 Energy 5.0% Alpha Natural Resources 3,900 a 136,890 Anadarko Petroleum 67,600 4,240,548 Chevron 9,100 640,913 Exxon Mobil 19,200 1,317,312 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Murphy Oil 35,438 2,040,166 Occidental Petroleum 4,000 313,600 Financial 3.1% Aflac 62,400 2,666,976 Discover Financial Services 10,985 178,286 Goldman Sachs Group 2,000 368,700 Hudson City Bancorp 21,400 281,410 Prudential Financial 21,426 1,069,372 State Street 17,600 925,760 Health Care 21.1% Abbott Laboratories 58,500 2,893,995 Baxter International 45,308 2,583,009 Becton, Dickinson & Co. 24,000 1,674,000 Biogen Idec 10,800 a 545,616 Bristol-Myers Squibb 153,007 3,445,718 Eli Lilly & Co. 108,500 b 3,583,755 Forest Laboratories 18,997 a,b 559,272 Genzyme 11,800 a 669,414 Gilead Sciences 55,200 a 2,571,216 Illumina 63,700 a 2,707,250 Johnson & Johnson 76,500 4,658,085 Medco Health Solutions 40,200 a 2,223,462 Medtronic 61,770 2,273,136 Millipore 4,900 a 344,617 Omnicare 56,000 1,261,120 Pfizer 27,879 461,397 Schering-Plough 48,400 1,367,300 Sepracor 119,500 a 2,736,550 Wyeth 10,700 519,806 Industrial 5.6% L-3 Communications Holdings 28,100 2,256,992 Northrop Grumman 81,610 4,223,318 8 Common Stocks (continued) Shares Value ($) Industrial (continued) Pitney Bowes 8,500 211,225 Raytheon 67,000 3,213,990 Information Technology 31.0% Accenture, Cl. A 50,200 1,870,954 Apple 31,579 a 5,853,799 CA 17,485 384,495 Cisco Systems 43,705 a 1,028,816 Cree 51,200 a 1,881,600 Cypress Semiconductor 365,500 a 3,775,615 EMC 89,000 a 1,516,560 Fidelity National Information Services 144,800 3,693,848 FLIR Systems 70,200 a,b 1,963,494 Google, Cl. A 3,700 a 1,834,645 Hewlett-Packard 66,588 3,143,619 International Business Machines 75,100 8,982,711 MasterCard, Cl. A 6,600 b 1,334,190 Microsoft 177,101 4,585,145 Novell 5,700 a 25,707 Oracle 229,800 4,789,032 QUALCOMM 15,800 710,684 Sohu.com 34,100 a,b 2,345,398 Western Digital 113,800 a 4,157,114 Western Union 25,000 473,000 Materials 2.8% Bemis 2,568 66,537 Cliffs Natural Resources 73,500 b 2,378,460 Pactiv 97,800 a 2,547,690 Telecommunication Services .4% AT & T 17,500 472,675 CenturyTel 4,658 156,509 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities 4.5% American Water Works Exelon FPL Group Mirant 165,200 a Total Common Stocks (cost $159,242,537) Other Investment .7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,251,000) 1,251,000 c Investment of Cash Collateral for Securities Loaned 8.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $14,554,509) 14,554,509 c Total Investments (cost $175,048,046) 108.5% Liabilities, Less Cash and Receivables (8.5%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund s securities on loan is $14,146,212 and the total market value of the collateral held by the fund is $14,554,509. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) Value (%) Value (%) Information Technology Energy Health Care Utilities Consumer Discretionary Financial Consumer Staples Materials Money Market Investments Telecommunication Services .4 Industrial Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securities See Statement of Investments (including securities on loan, valued at $14,146,212) Note 1(b): Unaffiliated issuers 159,242,537 174,544,415 Affiliated issuers 15,805,509 15,805,509 Receivable for investment securities sold 251,522 Dividends and interest receivable 146,832 Receivable for shares of Beneficial Interest subscribed 9,386 Prepaid expenses 23,556 Liabilities ($): Due to The Dreyfus Corporation and affiliates Note 3(c) 214,857 Cash overdraft due to Custodian 21,485 Liability for securities on loan Note 1(b) 14,554,509 Payable for shares of Beneficial Interest redeemed 394,252 Accrued expenses 170,680 Net Assets ($) Composition of Net Assets ($): Paid-in capital 297,809,150 Accumulated undistributed investment income net 353,816 Accumulated net realized gain (loss) on investments (138,039,407) Accumulated net unrealized appreciation (depreciation) on investments 15,301,878 Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Net Assets ($) 115,874,998 17,617,134 41,139,552 793,753 Shares Outstanding 7,432,149 1,225,278 2,845,987 50,682 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,761,101 Affiliated issuers 1,007 Income from securities lending 21,966 Total Income Expenses: Management fee Note 3(a) 648,088 Shareholder servicing costs Note 3(c) 483,713 Distribution fees Note 3(b) 211,678 Registration fees 30,180 Professional fees 23,836 Prospectus and shareholders reports 18,250 Trustees fees and expenses Note 3(d) 7,845 Custodian fees Note 3(c) 5,114 Loan commitment fees Note 2 700 Interest expense Note 2 67 Miscellaneous 11,052 Total Expenses Less reduction in fees due to earnings credits Note 1(b) (10,265) Net Expenses Investment Income Net Realized and Unrealized Gain (Loss) on Investments Note 4 ($): Net realized gain (loss) on investments (4,085,984) Net unrealized appreciation (depreciation) on investments 52,091,024 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Operations ($): Investment income net 353,816 1,168,133 Net realized gain (loss) on investments (4,085,984) (124,822,415) Net unrealized appreciation (depreciation) on investments 52,091,024 (2,744,585) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income net: Class A Shares (1,059,428) Class I Shares (10,076) Class T Shares (130,970) Net realized gain on investments: Class A Shares (512,627) Class B Shares (98,067) Class C Shares (224,387) Class I Shares (3,620) Class T Shares (110,679) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 4,064,873 57,661,845 Class B Shares 170,108 218,098 Class C Shares 276,976 2,968,186 Class I Shares 56,308 1,133,592 Class T Shares 2,335,710 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Beneficial Interest Transactions ($) (continued): Dividends reinvested: Class A Shares 1,477,111 Class B Shares 88,383 Class C Shares 174,975 Class I Shares 13,193 Class T Shares 233,543 Cost of shares redeemed: Class A Shares (41,572,361) (148,076,326) Class B Shares (3,018,584) (10,274,737) Class C Shares (4,622,506) (30,446,071) Class I Shares (81,242) (23,751,990) Class T Shares (41,102,560) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 171,793,009 487,688,778 End of Period Undistributed investment income net 353,816 14 Six Months Ended September 30, 2009 Year Ended (Unaudited) March 31, 2009 a Capital Share Transactions: Class A b,c Shares sold 294,578 4,389,777 Shares issued for dividends reinvested 124,546 Shares redeemed (3,139,643) (9,212,735) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 13,331 16,350 Shares issued for dividends reinvested 8,028 Shares redeemed (233,323) (712,831) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 21,382 221,299 Shares issued for dividends reinvested 15,806 Shares redeemed (356,079) (2,059,913) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 3,904 59,744 Shares issued for dividends reinvested 1,108 Shares redeemed (5,612) (1,567,669) Net Increase (Decrease) in Shares Outstanding Class T c Shares sold 146,434 Shares issued for dividends reinvested 19,859 Shares redeemed (2,923,888) Net Increase (Decrease) in Shares Outstanding a Effective as of the close of business on Febraury 4, 2009, the fund no longer offers Class T shares. b During the period ended September 30, 2009, 39,737 Class B shares representing $502,286, were automatically converted to 36,749 Class A shares and during the period ended March 31, 2009, 144,806 Class B shares representing $2,134,621, were automatically converted to 133,815 Class A shares. c On the close of business on February 4, 2009, 1,411,189 Class T shares representing $17,174,170 were converted to 1,397,410 Class A shares. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund s financial statements. Six Months Ended September 30, 2009 Year Ended March 31, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 11.74 18.83 23.02 24.58 19.82 17.62 Investment Operations: Investment income (loss) net b .05 .10 (.01) .03 .01 (.01) Net realized and unrealized gain (loss) on investments 3.80 (7.01) (1.04) (.47) 4.79 2.21 Total from Investment Operations 3.85 (6.91) (1.05) (.44) 4.80 2.20 Distributions: Dividends from investment income net (.12) Dividends from net realized gain on investments (.06) (3.14) (1.12) (.04) Total Distributions (.18) (3.14) (1.12) (.04) Net asset value, end of period 15.59 11.74 18.83 23.02 24.58 19.82 Total Return (%) c 32.79 d (36.68) (6.18) (1.66) 24.20 12.49 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.41 e 1.27 1.19 1.14 1.17 1.15 d Ratio of net expenses to average net assets 1.40 e 1.26 1.19 f 1.14 1.17 1.15 d Ratio of net investment income (loss) to average net assets .67 e .63 (.05) .15 .04 (.04) d Portfolio Turnover Rate 55.13 d 114.25 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 115,875 120,697 282,003 788,639 600,414 90,122 a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2009 Year Ended March 31, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 10.88 17.42 21.69 23.42 19.02 20.32 Investment Operations: Investment (loss) net b (.01) (.03) (.19) (.14) (.16) (.13) Net realized and unrealized gain (loss) on investments 3.51 (6.45) (.94) (.47) 4.60 .58 Total from Investment Operations 3.50 (6.48) (1.13) (.61) 4.44 .45 Distributions: Dividends from net realized gain on investments (.06) (3.14) (1.12) (.04) (1.75) Net asset value, end of period 14.38 10.88 17.42 21.69 23.42 19.02 Total Return (%) c 32.17 d (37.20) (6.97) (2.50) 23.33 3.08 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.28 e 2.14 2.03 1.95 1.97 2.00 Ratio of net expenses to average net assets 2.26 e 2.13 2.03 f 1.95 1.90 1.90 Ratio of net investment (loss) to average net assets (.21) e (.22) (.90) (.67) (.74) (.74) Portfolio Turnover Rate 55.13 d 114.25 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 17,617 15,720 37,176 64,606 80,297 39,215 a Represents information for Class B shares of the fund s predecessor, Bear Stearns Alpha Growth Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2009 Year Ended March 31, Class C Shares (Unaudited) 2009 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 10.93 17.49 21.75 23.47 19.06 20.35 Investment Operations: Investment (loss) net b (.01) (.03) (.18) (.14) (.15) (.14) Net realized and unrealized gain (loss) on investments 3.54 (6.47) (.94) (.46) 4.60 .60 Total from Investment Operations 3.53 (6.50) (1.12) (.60) 4.45 .46 Distributions: Dividends from net realized gain on investments (.06) (3.14) (1.12) (.04) (1.75) Net asset value, end of period 14.46 10.93 17.49 21.75 23.47 19.06 Total Return (%) c 32.30 d (37.17) (6.94) (2.41) 23.33 3.13 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.16 e 2.08 1.96 1.92 1.94 1.98 Ratio of net expenses to average net assets 2.15 e 2.07 1.96 f 1.92 1.90 1.90 Ratio of net investment (loss) to average net assets (.10) e (.17) (.83) (.64) (.72) (.74) Portfolio Turnover Rate 55.13 d 114.25 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 41,140 34,759 87,532 185,538 155,483 51,470 a Represents information for Class C shares of the fund s predecessor, Bear Stearns Alpha Growth Portfolio, through April 30, 2004. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended September 30, 2009 Year Ended March 31, Class I Shares (Unaudited) 2009 2008 a 2007 2006 2005 b Per Share Data ($): Net asset value, beginning of period 11.79 19.00 23.12 24.60 19.80 17.62 Investment Operations: Investment income net c .05 .15 .07 .11 .09 .04 Net realized and unrealized gain (loss) on investments 3.82 (7.13) (1.05) (.47) 4.75 2.14 Total from Investment Operations 3.87 (6.98) (.98) (.36) 4.84 2.18 Distributions: Dividends from investment income net (.17) Dividends from net realized gain on investments (.06) (3.14) (1.12) (.04) Total Distributions (.23) (3.14) (1.12) (.04) Net asset value, end of period 15.66 11.79 19.00 23.12 24.60 19.80 Total Return (%) 32.83 d (36.76) (5.83) (1.33) 24.43 12.37 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.33 e .84 .84 .81 .90 .86 d Ratio of net expenses to average net assets 1.32 e .83 .84 f .81 .90 .86 d Ratio of net investment income to average net assets .73 e .83 .31 .47 .38 .20 d Portfolio Turnover Rate 55.13 d 114.25 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 794 618 29,622 44,073 48,246 2,605 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From May 1, 2004 (commencement of operations) to March 31, 2005. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 Significant Accounting Policies: Dreyfus Alpha Growth Fund (the fund ) is a separate non-diversified series of Dreyfus Manager Funds I (the Company ), which is registered under the Investment Company Act of 1940, as amended (the Act ), as an open-end management investment company and operates as a series company that offers three series, including the fund. The fund s investment objective seeks capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus ), a wholly-owned subsidiary of The Bank of New York Mellon Corporation ( BNY Mellon ), serves as the fund s investment adviser. MBSC Securities Corporation (the Distributor ), a wholly-owned subsidiary of the Manager is the distributor of the fund s shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C and Class I shares. Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge ( CDSC ) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund does not offer Class B shares except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. 20 The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) has become the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ("SEC") under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The fund s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). 22 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund s investments: Level 2 Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 172,199,017 Equity Securities Foreign 2,345,398 Mutual Funds 15,805,509 Other Financial Instruments Liabilities ($) Other Financial Instruments See Statement of Investments for industry classification. Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2009, The Bank of New York Mellon earned $9,414 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code ).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income suffi- 24 cient to relieve it from substantially all federal income and excise taxes. As of and during the period ended September 30, 2009, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $59,643,355 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2009. If not applied, the carryover expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2009 was as follows ordinary income $2,078,650 and long-term capital gains $71,204.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2 Bank Line of Credit: The fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit provided by The Bank of New York Mellon (the BNYM Facility ) primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. Effective October 14, 2009, the fund participates with other Dreyfus-managed funds in a $215 million unsecured credit facility led by Citibank, N.A. and will also continue participation in the BNYM Facility. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The average amount of borrowings outstanding under the BNYM Facility during the period ended September 30, 2009, was approximately $15,000 with a related weighted average annualized interest rate of .92%. NOTE 3 Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund s average daily net assets and is payable monthly. During the period ended September 30, 2009, the Distributor retained $1,491 from commissions earned on sales of the fund s Class A shares and $15,349 and $606 from CDSCs on redemptions of the fund s Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan ) adopted pursuant to Rule 12b-1 under the Act, Class B and Class C shares pay the Distributor for distributing their shares at an annual rate of .75 % of the value of the average daily net assets of Class B and Class C shares. During the period ended September 30, 2009, Class B and Class C shares were charged $64,795 and $146,883, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the 26 period ended September 30, 2009, Class A, Class B and Class C shares were charged $144,558, $21,598 and $48,961, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2009, the fund was charged $75,837 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2009, the fund was charged $10,265 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreement. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2009, the fund was charged $5,114 pursuant to the custody agreement. During the period ended September 30, 2009, the fund was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $107,981, Rule 12b-1 distribution plan fees $35,880, shareholder services plan fees $35,833, custodian fees $3,336, chief compliance officer fees $3,341 and transfer agency per account fees $28,486. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4 Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2009, amounted to $94,895,621 and $139,154,164, respectively. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended September 30, 2009. These disclosures did not impact the notes to the financial statements. At September 30, 2009, accumulated net unrealized appreciation on investments was $15,301,878, consisting of $23,548,732 gross unrealized appreciation and $8,246,854 gross unrealized depreciation. At September 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5 Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date the financial statements were issued. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 28 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ J. David Officer J. David Officer, President Date: November 19, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer, President Date: November 19, 2009 By: /s/ James Windels James Windels, Treasurer Date: November 19, 2009 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
